                      Case 1:20-cv-06851-ER Document 9 Filed 11/17/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                            JONATHAN PINES
Corporation Counsel                              100 CHURCH STREET                                       Tel.: 917-370-3015
                                                 NEW YORK, NY 10007                              email: jpines@law.nyc.gov




                                                                      November 17, 2020



        Honorable Edgardo Ramos
        United States District Judge
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

                        Re:    D.M. and N.M. obo D.M. v. N.Y.C. Dep’t of Educ.
                               20-CV-6851(ER) (OTW)

        Dear Judge Ramos:

                        I am a deputy chief in the General Litigation Division of the office of
        Corporation Counsel James E. Johnson, attorney for Defendant in the above-referenced action,
        wherein Plaintiff seeks attorneys’ fees, costs and expenses for legal work in connection with both
        an administrative hearing under the Individuals with Disabilities Education Act, 20 U.S.C.
        §1400, et seq. (“IDEA”) and this action.

                        I write to respectfully request a second extension of 45 days in Defendant’s time
        to respond to the Complaint. I apologize for the late request, but I erroneously believed that this
        matter had been resolved by a paralegal who was overseeing settlement paperwork in this case
        (to be clear, the responsibility for case-tracking was entirely mine, not the paralegal’s), and I did
        not realize that there was a need for a further adjournment. This is the second request for an
        extension of the answer deadline, expiring today. I emailed Defendant’s adjournment proposal
        to Mr. Dayan, Plaintiff’s counsel, this morning in hopes of obtaining Plaintiff’s position, but did
        not receive a response as of this writing. We have received Plaintiff’s fee records and have
        concluded our review and recommendation for settlement. The need for the extension is permit
        this Office to complete efforts already under way to obtain authority from the New York City
        Comptroller to resolve this matter.
           Case 1:20-cv-06851-ER Document 9 Filed 11/17/20 Page 2 of 2




              On behalf of the Defendant, I again apologize for this late request, and thank Your
Honor for giving it consideration.



                                                    Very truly yours,


                                                                     /s/
                                                    Jonathan Pines
                                                    Deputy Chief, General Litigation Division

Copy to Counsel by ECF




                                               2
